UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6923


RONALD S. TILLMAN,

                    Petitioner - Appellant,

             v.

MICHAEL STEPHAN,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. David C. Norton, District Judge. (8:18-cv-02021-DCN)


Submitted: January 23, 2020                                       Decided: January 28, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald S. Tillman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald S. Tillman, a state prisoner, seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2254 (2018) petition. The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The magistrate judge

recommended that relief be denied and advised Tillman that failure to file specific

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Tillman

has waived appellate review by failing to file specific objections after receiving proper

notice. Accordingly, we deny a certificate of appealability, deny Tillman’s motion to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2